
	

113 HR 5836 IH: Rare Cats and Canids Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5836
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Grijalva (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To assist in the conservation of rare felids and rare canids by supporting and providing financial
			 resources for the conservation programs of nations within the range of
			 rare felid and rare canid populations and projects of persons with
			 demonstrated expertise in the conservation of rare felid and rare canid
			 populations.
	
	
		1.Short titleThis Act may be cited as the Rare Cats and Canids Act of 2014.
		2.PurposesThe purposes of this Act are to provide financial resources and to foster international
			 cooperation—
			(1)to restore and perpetuate healthy populations of rare felids and rare canids in the wild; and
			(2)to assist in the conservation of rare felid and rare canid populations worldwide.
			3.DefinitionsIn this Act:
			(1)CITESThe term CITES means the Convention on International Trade in Endangered Species of Wild Fauna and Flora, done at
			 Washington March 3, 1973 (27 UST 1087; TIAS 8249), including its
			 appendices.
			(2)ConservationThe term conservation—
				(A)means the methods and procedures necessary to bring a population, subspecies, species, or taxon of
			 rare felid or rare canid to the point at which there are sufficient
			 populations in the wild to ensure its long-term viability; and
				(B)includes all activities associated with protection and management of a population, subspecies,
			 species, or taxon of rare felid or rare canid, including—
					(i)maintenance, management, protection, and restoration of rare felid or rare canid habitat;
					(ii)research and monitoring;
					(iii)law enforcement;
					(iv)community outreach and education;
					(v)conflict resolution initiatives; and
					(vi)strengthening the capacity of local communities, governmental agencies, nongovernmental
			 organizations and other institutions to implement conservation programs.
					(3)FundThe term Fund means the Rare Cats and Canids Conservation Fund established by section 5.
			(4)IUCN Red ListThe term IUCN Red List means the Red List of Threatened Species Maintained by the World Conservation Union.
			(5)Rare canid
				(A)In generalExcept as provided in subparagraph (B), the term rare canid means any population, subspecies, species, or taxon in the family Canidae that is listed in the
			 IUCN Red List as near threatened, vulnerable, endangered, or critically
			 endangered.
				(B)ExclusionsThe term rare canid does not include any subspecies or population that is native to the area comprised of the United
			 States and Canada.
				(6)Rare Felid
				(A)In generalExcept as provided in subparagraph (B), the term rare felid means any population, subspecies, species, or taxon in the family Felidae that is listed in the
			 IUCN Red List as near threatened, vulnerable, endangered, or critically
			 endangered.
				(B)ExclusionsThe term rare felid does not include—
					(i)any subspecies or population that is native to the area comprised of the United States and Canada;
			 and
					(ii)any tiger (Panthera tigris).
					(7)SecretaryThe term Secretary means the Secretary of the Interior.
			4.Financial assistance
			(a)In GeneralSubject to the availability of funds and in consultation with other appropriate Federal officials,
			 the Secretary shall use amounts in the Fund to provide financial
			 assistance for projects for the conservation of rare felid and rare canids
			 for which project proposals are approved by the Secretary in accordance
			 with this section.
			(b)Project Proposals
				(1)Eligible applicantsA proposal for a project for the conservation of rare felid and canids may be submitted to the
			 Secretary by—
					(A)any wildlife management authority of a country that has within its boundaries any part of the range
			 of a rare felid or rare canid, respectively; and
					(B)any person or group with the demonstrated expertise required for the conservation in the wild of
			 rare felids or rare canids, respectively.
					(2)Project proposalsTo be considered for financial assistance for a project under this Act, an applicant shall submit a
			 project proposal that includes—
					(A)a concise statement of the purposes of the project;
					(B)the name of the individual responsible for conducting the project;
					(C)a description of the qualifications of the individuals who will conduct the project;
					(D)a concise description of—
						(i)methods for project implementation and outcome assessment;
						(ii)staffing for the project;
						(iii)the logistics of the project; and
						(iv)community involvement in the project;
						(E)an estimate of funds and time required to complete the project;
					(F)evidence of support for the project by appropriate governmental entities of the countries in which
			 the project will be conducted, if the Secretary determines that such
			 support is required for the success of the project;
					(G)information regarding the source and amount of matching funding available for the project; and
					(H)any other information that the Secretary considers to be necessary for evaluating the eligibility
			 of the project for funding under this Act.
					(c)Project Review and Approval
				(1)In generalThe Secretary shall—
					(A)not later than 30 days after receiving a project proposal, provide a copy of the proposal to the
			 appropriate Federal officials; and
					(B)review each project proposal in a timely manner to determine if the proposal meets the criteria
			 specified in subsection (d).
					(2)Consultation; approval or disapprovalNot later than 180 days after receiving a project proposal, and subject to the availability of
			 funds, the Secretary, after consulting with other appropriate Federal
			 officials, shall—
					(A)ensure the proposal contains assurances that the project will be implemented in consultation with
			 relevant wildlife management authorities and other appropriate government
			 officials with jurisdiction over the resources addressed by the project;
					(B)approve or disapprove the proposal; and
					(C)provide written notification of the approval or disapproval to the person who submitted the
			 proposal, other appropriate Federal officials, and each country within
			 whose borders the project will take place.
					(d)Criteria for ApprovalThe Secretary may approve a project proposal under this section if the project will contribute to
			 conservation of rare felids or rare canids in the wild by assisting
			 efforts to—
				(1)implement conservation programs;
				(2)address the conflicts between humans and rare felids or rare canids, respectively, that arise from
			 competition for the same habitat or resources;
				(3)enhance compliance with CITES, the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and
			 other applicable laws that prohibit or regulate the taking or trade of
			 rare felids and rare canids or regulate the use and management of rare
			 felid and rare canid habitat;
				(4)develop sound scientific information on, or methods for monitoring—
					(A)the condition and health of rare felid or rare canid habitat;
					(B)rare felid or rare canid population numbers and trends; and
					(C)the ecological characteristics and requirements of populations of rare felids or rare canids for
			 which there are little or no data;
					(5)promote cooperative projects among government entities, affected local communities, nongovernmental
			 organizations, and other persons in the private sector; or
				(6)funds will not be appropriated for the purchase or lease of lands to be used as suitable habitat
			 for felids or canids.
				(e)Project SustainabilityIn approving project proposals under this section, the Secretary shall give preference to
			 conservation projects that are designed to ensure effective, long-term
			 conservation of rare felids and rare canids and their habitats.
			(f)Matching FundsIn determining whether to approve project proposals under this section, the Secretary shall give
			 preference to projects for which there exists some measure of matching
			 funds.
			(g)Project Reporting
				(1)In generalEach person that receives assistance under this section for a project shall submit to the Secretary
			 periodic reports (at such intervals as the Secretary considers necessary)
			 that include all information that the Secretary, after consultation with
			 other appropriate government officials, determines is necessary to
			 evaluate the progress and success of the project for the purposes of
			 ensuring positive results, assessing problems, and fostering improvements.
				(2)Availability to the publicReports under paragraph (1), and any other documents relating to projects for which financial
			 assistance is provided under this Act, shall be made available to the
			 public.
				(h)Limitations on Use for Captive Breeding or DisplayAmounts provided as a grant under this Act may not be used for captive breeding unless as part of
			 an accredited reintroduction or restoration program.
			(i)Advisory Group
				(1)In generalTo assist in carrying out this Act, the Secretary may convene an advisory group consisting of
			 individuals representing public and private organizations actively
			 involved in the conservation of felids and canids.
				(2)Public participation
					(A)MeetingsThe advisory group shall—
						(i)ensure that each meeting of the advisory group is open to the public; and
						(ii)provide, at each meeting, an opportunity for interested persons to present oral or written
			 statements concerning items on the agenda.
						(B)NoticeThe Secretary shall provide to the public timely notice of each meeting of the advisory group,
			 including the meeting agenda.
					(C)MinutesMinutes of each meeting of the advisory group shall be kept by the Secretary and shall be made
			 available to the public.
					(3)Exemption from Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory group.
				5.Rare Cats and Canids Conservation Fund
			(a)EstablishmentThere is established, in the Multinational Species Conservation Fund established in title I of the
			 Department of the Interior and Related Agencies Appropriations Act, 1999
			 under the heading MULTINATIONAL SPECIES CONSERVATION FUND, a separate account to be known as the Rare Cats and Canids Conservation Fund, consisting of—
				(1)amounts transferred to the Secretary of the Treasury for deposit into such account under subsection
			 (c); and
				(2)amounts appropriated to such account under section 6.
				(b)Expenditures From Fund
				(1)In generalSubject to paragraph (2), upon request by the Secretary, the Secretary of the Treasury shall
			 transfer from the Fund to the Secretary, without further appropriation,
			 such amounts as the Secretary determines are necessary to provide
			 assistance under section 4.
				(2)Administrative expensesOf the amounts in the Fund available for each fiscal year, the Secretary may expend not more than
			 three percent, or up to $100,000, whichever is greater, to pay the
			 administrative expenses necessary to carry out this Act.
				(c)Acceptance and Use of DonationsThe Secretary may accept and use donations to provide assistance under section 4, and may make
			 public on the Internet Web site and in publications of the Department of
			 the Interior that the Secretary is authorized to accept and use such
			 donations. Amounts received by the Secretary in the form of such donations
			 shall be transferred to the Secretary of the Treasury for deposit into the
			 Fund.
			6.Authorization of appropriationsThere is authorized to be appropriated to the Fund, $5,000,000 for each of fiscal years 2015
			 through 2019 to carry out this Act.
		
